

114 S3232 IS: Lowell National Historical Park Creative Partnerships Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3232IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo revise repayment terms for certain loans made under the Lowell National Historical Park Historic
			 Preservation Loan Program.
	
 1.Short titleThis Act may be cited as the Lowell National Historical Park Creative Partnerships Act. 2.ReauthorizationSection 303(a)(1) of the Act entitled An Act to provide for the establishment of the Lowell National Historical Park in the Commonwealth of Massachusetts, and for other purposes, approved June 5, 1978 (16 U.S.C. 410cc–33(a)(1)), is amended in the first sentence by striking thirty-five years and inserting 35 years, except that any loan made in 1984 shall have a maturity of 42 years.